Appellant was charged with incest. By proper averments it was also alleged that he had theretofore been convicted of two successively committed felonies less than capital, thus invoking the habitual criminal statute. (Art. 63 P. C.).
The jury found appellant guilty of the crime of incest and also found that he had theretofore been convicted of the two felonies as averred in the indictment. Thereupon the court fixed appellant's punishment at imprisonment in the penitentiary for life.
No statement of facts or bills of exception are brought forward. The proceeding seems in all things to be regular and nothing is presented for review.
The judgment is affirmed.
 *Page 91